Citation Nr: 1411095	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-36 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Propriety of a reduction from a disability evaluation of 60 percent to 10 percent for service-connected asthma, effective from April 30, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from April 1975 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, in which the RO reduced the Veteran's evaluation from 60 percent to 10 percent for his asthma, effective from April 30, 2010.  

Initially, the Board notes that the Veteran was granted service connection for his asthma in an October 1988 rating decision, at which time he was assigned an initial 30 percent evaluation for that disability.  The Veteran filed for an increased evaluation for his asthma in March 2001, for which he underwent VA examination in March 2002.  In a May 2002 rating decision, the RO granted the Veteran an increased rating, to 60 percent, for his asthma.  Thereafter, in the April 2010 rating decision, the RO reduced the rating for the Veteran's asthma, decreasing the evaluation to 10 percent effective April 30, 2010.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in May 2013.  A transcript of that hearing is associated with the claims file.

Further, the Board notes that, in October 2007, the RO issued a rating decision denying the Veteran's claim for specially adapted housing or a special home adaptation grant.  The Veteran perfected an appeal of this denial in a June 2008 VA Form 9; however, prior to the Board's adjudication of the issue, the RO issued the Veteran an additional rating decision in August 2010 in which it found the Veteran entitled to specially adapted housing (the greater of the housing benefits).  Thus, as the August 2010 rating decision represented a complete grant of the benefits on appeal, the Board finds that there is no matter remaining in controversy concerning his claim for specially adapted housing or a special home adaptation grant.  Thus, the Board finds that the claim is no longer in appellate status and will not be considered further herein.  


FINDINGS OF FACT

1.  The 60 percent evaluation for asthma had been in effect for more than five years at the time of the April 2010 rating decision that decreased the evaluation for that disability to 10 percent.

2.  The April 2010 rating decision and the October 2010 statement of the case do not reflect specific consideration of the provisions of 38 C.F.R. § 3.344.


CONCLUSION OF LAW

The reduction of the evaluation for asthma from 60 percent to 10 percent, effective April 30, 2010, is void.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.344 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344 (2013).  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, it must be determined not only that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level. 38 C.F.R. § 3.105(e) (2013).  However, VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the overall amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991); VAOPGCPREC 29- 97 (Aug. 1997).  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  Although no reduction notification procedures were undertaken in this case, the Board finds that none were required, as the overall compensation paid to the Veteran remained at 100 percent.  See 38 C.F.R. § 3.105(e) (2013); VAOPGCPREC 71-91 (Nov. 1991); 57 Fed. Reg. 2,316 (1992) (holding that reduction notice procedures do not apply where there is no reduction in compensation payments being made).

In certain rating reduction cases, such as this case, VA benefits recipients are to be afforded greater protections, as set forth in 38 C.F.R. § 3.344(a) and (b).  These provisions provide that rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  Under 38 C.F.R. § 3.344(a) and (b), VA must find the following before reducing a rating: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and, (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413, 419 (1993).  In addition, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Only re-examinations that demonstrate clear improvement in these disabilities will warrant a reduction in rating.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown, supra; Kitchens, 7 Vet. App. 320 (1995).

In this case, the Board finds that the RO did not apply the regulation regarding stability of ratings-38 C.F.R. § 3.344(a).  In the instant case, the Veteran was provided only one VA examination, in February 2010, prior to the reduction in the disability evaluation for his asthma.  In its April 2010 rating decision effectuating the reduction, the RO failed to discuss the March 2002 VA examination that supported the award of the 60 percent disability rating, which had been in effect for more than nine years at the time of the reduction.  To be sure, absolutely no mention of the March 2002 examination was ever made in any decision concerned with the rating reduction in question.  Further, the Board notes that 38 C.F.R. § 3.344(a) particularly mentions bronchial asthma as a disease subject to temporary or episodic improvement that shall not be reduced in rating based on "any one examination."  However, despite these requirements, the RO appears to have rested its reduction based solely on an examination conducted in February 2010, report of which contains only results from pulmonary function testing and does not appear to contain any records review, physical examination of the Veteran, or discussion of his overall asthma symptomatology.

Moreover, the Board notes that the procedural protections offered for a stabilized rating under 38 C.F.R. § 3.344(a) and (b) are applicable in the instant case.  Here, neither the rating decision effectuating the reduction in April 2010 nor the August 2010 statement of the case demonstrates findings consistent with the types of findings required for cases in which 38 C.F.R. § 3.344 (a) and (b) are applicable, including whether the examination on which the reduction is predicated was as full and complete an examination as the initial examination on which the rating was initially based.  In fact, the Board notes that 38 C.F.R. § 3.344 is not even cited in the April 2010 rating decision or the August 2010 statement of the case.

In short, the reduction of the disability rating for asthma to 10 percent is void because the provisions of 38 C.F.R. § 3.344 were not considered.  The decision to reduce was not in accordance with law, in part because the RO did not make a finding that the VA examination used as a basis for the reduction was as full and complete as the examination on which the 60 percent rating was established; nor were there findings that it was reasonably certain that any material improvement found would be maintained under the ordinary conditions of life.

The RO's findings in this case that the Veteran's asthma no longer approximated the criteria for a 60 percent rating are not sufficient to sustain a finding that the reduction was proper under § 3.344.  Accordingly, the action to reduce the rating is void, and the 60 percent evaluation for asthma is restored as though the reduction had not occurred.  See 38 C.F.R. § 3.344(a), (b); Schafrath, supra; Kitchens, supra; Brown, supra.



ORDER

The reduction in evaluation for asthma was not proper; restoration of the 60 percent evaluation is granted, effective April 30, 2010.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


